 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 808 
In the House of Representatives, U. S.,

October 8, 2009
 
RESOLUTION 
Providing for consideration of the conference report to accompany the bill (H.R. 2647) to authorize appropriations for fiscal year 2010 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, to provide special pays and allowances to certain members of the Armed Forces, expand concurrent receipt of military retirement and VA disability benefits to disabled military retirees, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 2647) to authorize appropriations for fiscal year 2010 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, to provide special pays and allowances to certain members of the Armed Forces, expand concurrent receipt of military retirement and VA disability benefits to disabled military retirees, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. The previous question shall be considered as ordered on the conference report to its adoption without intervening motion except: (1) one hour of debate; and (2) one motion to recommit if applicable. 
2.Upon the adoption of the conference report the House shall be considered to have adopted the concurrent resolution (H. Con. Res. 196) making corrections in the enrollment of the bill H.R. 2647.  
 
Lorraine C. Miller,Clerk.
